             Case 4:21-cv-00264-ACA Document 34 Filed 04/13/21 Page 1 of 1                         FILED
                                                                                          2021 Apr-13 PM 03:13
                             UNITED STATES DISTRICT COURT                                 U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA
                                 Northern District of Alabama
                                      Office of the Clerk
                               Room 140, 1729 5th Avenue North
                                 Birmingham, Alabama 35203
                                       (205) 278-1700

Sharon N. Harris                                                                      Joe Musso
Clerk                                                                               Chief Deputy


Carol Guy as representative of the Estate of   }
Steven Mullins,                                }
                                               }
                        Plaintiff              }
                            v.                 }   Case Number:   2:21-cv-264-ACA
                                               }
Jefferson Dunn et al,                          }
                                               }
                        Defendants             }
                                               }
                                               }
                                               }

                                    NOTICE OF REASSIGNMENT


          The parties having not unanimously consented to the dispositive jurisdiction by a

Magistrate Judge, the above styled civil action has been randomly reassigned to the Honorable

Annemarie Carney Axon. Please use case number 2:21-cv-264-ACA on all subsequent pleadings.


DATED: April 13, 2021

                                                   SHARON N. HARRIS, CLERK



                                                   By:____Maire Read____________
                                                         Deputy Clerk
